Citation Nr: 0822239	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  07-01 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2006, a statement of the case was issued in 
December 2006, and a substantive appeal was received in 
January 2007.  The veteran testified at a RO hearing in 
August 2006, and at a Board hearing in April 2008.

In April 2008, the veteran submitted VA outpatient treatment 
records and a lay statement, and waived RO review of such 
additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) 
(2007).


FINDING OF FACT

The most probative evidence of record indicates that the 
veteran does not currently have PTSD related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
case, VA satisfied its duties to the veteran in a VCAA letter 
issued in October 2005, prior to initial adjudication in a 
December 2005 rating decision.  Upon receipt of additional 
evidence, another VCAA letter was issued in December 2005, 
and the claim was readjudicated in a May 2006 rating 
decision.  See id.  Thereafter, the veteran was issued 
another VCAA letter in January 2007.  Collectively, the VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The October 
2005, December 2005, and January 2007 letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claim. 

In the January 2007 VCAA letter, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA medical 
records, stressor verification memorandums from the U.S. Army 
and Joint Services Records Research Center (JSRRC) pertaining 
to the veteran's claimed stressors, and literature from the 
veteran pertaining to the USS Badger.  There is no indication 
of relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in December 2005 
and December 2006, and a VA opinion completed in February 
2007.  The examination reports and opinions obtained are 
thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
incurrence of the claimed in-service stressor.  Every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's DD Form 214 reflects that the veteran had 1 
year, 6 months, and 8 days of foreign and/or sea service.  
His primary specialty was as infantry, guncrews and 
seamanship specialists, with a related civilian occupation as 
water transportation occupations.  Service personnel records 
reflect that he served on the USS Badger from March 26, 1975, 
to March 11, 1976.  Service personnel records do not reflect 
that the veteran served in Vietnam, or that he is in receipt 
of any combat decorations.  The veteran has claimed that he 
incurred PTSD as a result of incidents during service, to 
include experiences on the USS Badger during Operation New 
Life.

The veteran has reported that Operation New Life was 
conducted in April or September 1975, but VA has confirmed, 
through JSRRC, that on May 4 and 5, 1975, the USS Badger 
participated in Operation New Life, and thereafter the USS 
Badger received a Humanitarian Service Award for such 
participation.  As noted, it has been confirmed that the 
veteran was stationed on the USS Badger during such 
Operation.  Documentation associated with the claims folder 
reflects that the USS Badger assisted in the evacuation of 
the South Vietnamese during the fall of Saigon, but only 
during early May 1975.  Prior to early May 1975, and 
thereafter, the USS Badger was not stationed off the shore of 
Vietnam.  Operation New Life specifically involved the USS 
Badger assisting in helping out the needy Vietnamese ships by 
providing food, water, and medical supplies.  

The veteran has submitted written statements, testified, and 
told VA examiners that during Operation New Life he witnessed 
children drinking sea water which he knew would eventually 
kill them; that people were crammed on the ship; that people 
died on the ship due to the conditions; and, the soldiers 
were ordered to shoot to kill anyone who touched any of the 
towlines.  While JSRRC was able to confirm the ship's 
involvement in Operation New Life, they were unable to 
confirm the veteran's personal involvement with such 
operation.  The Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), and a link, established 
by medical evidence, between current symptoms and an in-
service stressor.  As will be discussed in detail below, the 
Board has determined that the weight of the probative 
evidence of record is against a finding that the veteran 
currently has PTSD due to his claimed in-service stressors.  

VA outpatient treatment records reflect that the veteran 
underwent treatment in a substance abuse clinic in 1978 and 
1986.  VA outpatient treatment records dated in 1993 reflect 
a primary diagnosis of acute intoxication, alcoholism, and 
mixed substance, and a secondary diagnosis of personality 
disorder, mixed.  A December 1993 VA treatment record 
reflects an Axis I diagnosis of alcohol dependent, episodic 
type, and possible PTSD, with an Axis II diagnosis of 
personality disorder, antisocial type.  It was noted that the 
possible PTSD was secondary to his presence in Vietnam during 
1974 in the Mekong Delta.  

In January 1994, the veteran underwent a psychological 
evaluation to clarify diagnostic impressions of PTSD, 
depression and anxiety.  He reported that after arriving "in 
country" on reassignment from his ship, the USS Badger, he 
was assigned to a unit that supplied and evacuated other 
military personnel in Vietnam.  He stated that this occurred 
in the area from Nha Trang to Cam Ranh Bay.  He reported that 
the missions often involved establishing and securing safe 
landing zones for helicopters to evacuate wounded or dead 
troops.  Later, he claimed to have helped supply and evacuate 
ARVN and American forces along the Mekong Delta.  He reported 
being involved in evacuation procedures right up until the 
fall of Saigon in late April 1975.  He stated that the USS 
Badger remained off shore for a while before stopping at 
other ports in the South Pacific and then returning to the 
United States.  He reported that his most stressful 
experience in Vietnam was evacuation of wounded and dead 
American military personnel, and that his next most stressful 
event involved firefights along the Mekong Delta as his unit 
attempted to evacuate Americans before the area was overrun 
by the North Vietnamese.  The veteran then described in 
detail his symptoms.  

The examiner noted that although the veteran appeared to meet 
the standard criteria for PTSD symptoms, there was some 
question as to the accuracy of the reported information 
relative to traumatic experience.  Thus, the Ships' History 
Section of the United States Navy Department in Washington 
D.C. was contacted in February 1994, and provided information 
pertaining to the USS Badger.  It was noted that the ship 
received a humanitarian award for providing escort, food, and 
medicine to Vietnamese refuges.  The USS Badger had a tour of 
duty in Vietnam in 1972, but otherwise was stationed in 
Hawaii through Christmas 1974.  In April 1975, the USS Badger 
went to the Western Pacific, including Guam and the Subic Bay 
in the Philippines.  The ship was not deployed to meet 
Vietnamese refugee ships until early May 1975.  Thereafter, 
the ship escorted the aircraft carrier Midway to the 
Philippines and remained for some time in the Philippines.  
Thus, it was determined that based on the information 
received from the Navy, it was unlikely that the veteran had 
served "in country" as he stated from December 1974 to June 
1975, and it was also noted that his DD Form 214 did not 
reflect service in Indochina.  The veteran was requested to 
supply verification for his claims pertaining to his service 
in Vietnam; however, he did not respond.  

The examiner concluded that although the veteran's history 
and psychological testing were suggestive of someone with a 
personality disorder (of an antisocial or paranoid nature) 
and although he had a record of substance abuse, he did 
present symptoms of PTSD.  However, the veteran was not able 
to sustain the authenticity of his professed "traumatic 
stressor."  Thus, a diagnosis of PTSD could not be supported 
in the absence of a verifiable stressor.

In October 2002, the veteran sought inpatient psychiatric 
treatment related to major depressive disorder, impulse 
control disorder and polysubstance dependence.  Thereafter, 
VA outpatient treatment records reflect that the veteran 
sought regular outpatient treatment for major depression and 
polysubstance dependence.  

In August 2003, the veteran was hit in the face with a brick, 
and sustained trauma to the head and face.  Thereafter, the 
veteran continued to seek VA outpatient treatment for 
depression, bipolar disorder, and alcohol and drug abuse.

In August 2005, the veteran sought VA outpatient treatment 
with a VA examiner, Dr. P.  VA outpatient treatment records 
reflect previous outpatient treatment with Dr. P, and the 
diagnoses rendered related to his mental state had been major 
depression, bipolar disorder, and alcohol and drug abuse.  At 
the August 2005 clinical visit, Dr. P. noted that the veteran 
was reinterviewed regarding PTSD.  The veteran reported 
participation in the evacuation of Saigon, and also evacuated 
wounded troops from the riverine boats.  The veteran reported 
intrusive thoughts, avoidance, and irritability.  Dr. P. 
diagnosed bipolar disorder and PTSD.

Subsequent evaluations from other VA outpatient examiners 
reflect diagnoses of 
alcohol dependent in remission and depression, not otherwise 
specified, rule out bipolar affective disorder, and major 
depressive disorder.

In November 2005, the veteran sought VA outpatient treatment 
with Dr. P.  The veteran complained of depression, with low 
mood, decreased interest, decreased pleasure, feeling 
helpless, anxious, and low energy.  Dr. P. diagnosed major 
depression and PTSD.

In December 2005, the veteran underwent a VA examination.  
Prior diagnoses of major depression and polysubstance 
dependence were reflected.  The veteran reported that while 
on the USS Badger he was ordered to shoot the children or 
people if they attempted to cross the towing line.  He denied 
having to shoot anyone.  He also watched children drinking 
water out of the ocean.  He stated that people were dying on 
the ship the USS Badger was towing.  There was also a theft 
aboard the ship and the veteran turned the person in.  He was 
removed from the ship for his safety as he had reported the 
person.  Upon mental status examination, the examiner 
determined that the DSM-IV criteria for PTSD were not met.  
The examiner diagnosed depressive disorder not otherwise 
specified, and dementia due to brain injury.  

Subsequent VA outpatient clinical visits reflect diagnoses of 
major depression and alcohol dependence.  

In December 2006, the veteran underwent another VA 
examination.  With regard to claimed stressors, the veteran 
reported that while aboard the USS Badger, he was ordered to 
shoot to kill anyone that attempted to board the ship, that 
the ship was packed with South Vietnamese people, and that he 
watched people drink salt water from helmets.  He also 
reported that some people threw their life savings to the 
soldiers with a note telling them to tell their families that 
they had gotten out but the soldiers were not allowed to do 
much for them.  He reported that there were a lot of people 
below deck that were dead, but he did not see them from his 
position.  He reported that he was 30 to 40 feet away from 
South Vietnamese soldiers that were ill or wounded.  He did 
not know if they were dead as some "were blanketed."  He 
did not partake in any direct contact with any injured or 
deceased people.  He reported dreams and flashbacks related 
to his experiences.  He also detailed the incident in which 
he claimed he turned in another soldier for stealing.  

Upon mental status examination, the Axis I diagnosis was 
major depressive disorder, moderate severe, cognitive 
disorder, not otherwise specified due to brain injury; and, 
the Axis II diagnosis was paranoid personality traits.  The 
examiner noted review of the veteran's service and personnel 
records, and post-service medical records, and noted that 
verification of the ship's participation in Operation New 
Life but no confirmation of the veteran's personal 
involvement.  The examiner opined that the veteran does not 
exhibit a diagnosis of PTSD that is related to the incident 
in question in the South China Sea pertaining to Operation 
New Life.  The examiner opined that the stressor, although 
troubling, is miniscule in weakness.  The veteran did not 
have direct contact handling anyone who was injured.  He was 
not directly exposed to dead bodies.  The "A" criteria are 
not met, and the veteran does provide his own account of 
"B" criteria.  These do not correlate with the DSM-IV by 
his symptom reporting.  He does not meet the "B" criteria.  
The veteran's "C" criteria can be accounted for by the 
cognitive disorder not otherwise specified and the major 
depressive disorder, both of which are not related to 
service.  The "D" criteria are not related to PTSD, and the 
anger, sleep is related to the major depressive disorder.  
Concentration would be related to major depressive disorder 
and cognitive disorder.  The examiner opined that the 
preponderance of the evidence is not consistent with a 
diagnosis of PTSD that is related to military service.  

In January 2007, the veteran sought VA outpatient treatment 
with Dr. P., specifically requesting an opinion regarding his 
possible diagnosis of PTSD.  He reported serving in the Navy 
off the coast of Vietnam during the "boat people" exodus 
and witnessing death and dying.  He reported intrusive 
thoughts, nightmares, flashbacks, and distress on reminders 
of the trauma.  Since the trauma, he reported becoming more 
depressed, psychic numbness, withdrawal, and avoidance.  He 
also reported hyperarousal and irritability.  In 
consideration of the above, Dr. P. concluded that the veteran 
"meets criteria for PTSD."  The assessment was PTSD and 
major depressive disorder.

In February 2007, a VA examiner conducted a detailed review 
of the claims folder, to include the entirety of the VA 
outpatient treatment records and VA examinations.  The 
examiner provided a detailed summary of the VA examination 
reports and VA outpatient treatment records reflecting 
psychiatric diagnoses.  

The examiner opined that the veteran's stressor did not meet 
the criteria for actual threatened death or serious threat to 
the physical integrity of self.  The veteran could not 
specifically relate that he had actually seen dead bodies.  
Seeing persons under a cloth or blanket would be disturbing, 
and in the opinion of the examiner not of the intensity of 
the "A" criteria for PTSD.  Referring to the August 2003 
incident, the examiner noted that being hit by a brick, 
losing consciousness, and having legitimate brain damage is a 
very serious stressor for the "A" criteria for PTSD.  The 
examiner opined that it is at least as likely as not that he 
does not have PTSD that is related to military service.  The 
examiner opined that the veteran has a substantial major 
depressive disorder and brain injury that equates with 
cognitive disorder not otherwise specified.  

Based upon a review of the entire evidence of record and in 
consideration of the diagnoses and opinions documented in the 
VA medical records and examination reports, the Board has 
determined that the preponderance of the evidence is against 
a finding that the veteran has PTSD related to an in-service 
stressor.  

Initially, the Board notes that it is clear that the 
stressors documented in the January 1994 VA evaluation have 
not been verified, other than that the USS Badger assisted 
Vietnam refugees in early May 1975.  The veteran's claims 
related to being "in country" and his other involvement in 
evacuation procedures and firefights are inconsistent with 
the documentary evidence which reflects that the USS Badger 
was only offshore of Vietnam for a very short time in May 
1975.  At that time, while the VA examiner concluded that the 
veteran presented symptoms of PTSD, such diagnosis could not 
be supported by a verifiable stressor.  

More recently, as discussed, the JSRRC has confirmed that the 
USS Badger participated in Operation New Life in May 1975, 
and it is clear that the veteran was stationed aboard the USS 
Badger during such operation; however, multiple VA examiners 
have determined that the veteran's claimed stressors during 
such operation do not meet the criteria for PTSD.  
Specifically, the veteran has repeatedly asserted stressors 
related to watching people, including children, drinking salt 
water; witnessing a ship being crammed with Vietnamese 
people; and, being ordered to shoot to kill anyone that 
attempted to cross the towing line or board the ship.  The 
Board notes, again, that although the veteran's presence on 
the USS Badger has been verified, the specific incidents in 
which he is claiming have not been verified and are not 
capable of corroboration.  Moreover, the December 2005, 
December 2006, and February 2007 examiners determined that 
the veteran did not meet the criteria for PTSD based on the 
claimed stressors.  All examiners independently reviewed the 
claims file folder, and the December 2005 and December 2006 
VA examiners conducted mental status examinations, and all 
the examiners concluded that the veteran did not meet the 
criteria for PTSD based on his claimed stressors.  As 
explained by the December 2006 VA examiner, the stressors 
related by the veteran were miniscule in weakness as he did 
not have direct contact handling the injured, was not 
directly exposed to dead bodies, and he did not otherwise 
meet the DSM-IV criteria for PTSD.  Likewise, the February 
2007 VA examiner opined that while seeing persons under a 
cloth or blanket would be disturbing, such would not meet the 
intensity of criteria for PTSD, also noting that the veteran 
did not specifically relate seeing dead bodies.  Thus, the 
examiners concluded that the incidents described by the 
veteran during Operation New Life did not warrant a diagnosis 
of PTSD related to service.

With regard to the VA outpatient examiner, Dr. P., who has 
diagnosed PTSD due to the veteran's claimed stressors and 
symptomatology, the Board finds that such diagnosis is 
entitled to limited to no probative weight.  Both the Federal 
Circuit and Court have specifically rejected the "treating 
physician rule."  White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in offering guidance on the assessment of the 
probative value of medical opinion evidence, the Court has 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Claiborne v. Nicholson, 
19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 4 Vet. App. 
at 470-71.  While Dr. P. treated the veteran on a number of 
occasions, it does not appear that Dr. P. had the benefit of 
reviewing the claims folders which included details 
pertaining to the veteran's claimed stressors and the VA 
examination reports which reflected that a PTSD diagnosis was 
not warranted based on the veteran's claimed stressors.  Most 
importantly, the basis of the diagnosis of PTSD related to 
service is based on minimal, unverified, and inconsistent 
details provided by the veteran.  

Specifically, in August 2005, the veteran reported 
participation in evacuation of Saigon, and evacuation of 
wounded troops from the riverine boats, and Dr. P diagnosed 
PTSD.  VA has verified, however, that USS Badger's role in 
Operation New Life was providing food, water, and medical 
supplies to needy Vietnamese ships, and as noted the veteran 
has specifically denied on multiple occasions having any 
contact with the wounded or dying.  In November 2005, Dr. P 
diagnosed PTSD solely based on the veteran's reported 
symptomatology.  During both clinical visits, Dr. P. did not 
have the benefit of reviewing the claims folder, did not 
appeal for any further details regarding the claimed 
stressor, and did not conduct mental status examinations in 
conformance with the DSM-IV criteria.  

Likewise, in January 2007, the veteran reported to Dr. P. 
that he "witnessed death and dying" during the "'boat 
people' exodus;" however, in multiple examination reports, 
while the veteran has reported that the boat was crammed with 
Vietnamese during Operation New Life and he witnessed people 
drinking salt water, he has specifically denied having any 
contact with the injured or dying, and he denied having any 
contact with the deceased.  Again, Dr. P did not request that 
the veteran elaborate on his claimed stressors.  It is clear 
that Dr. P.'s conclusion that the veteran had PTSD was based 
simply on the veteran's unsubstantiated claim of witnessing 
death and dying and his reported symptomatology, without 
benefit of review of the claims folder or a mental status 
examination.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  The Board 
points out that, as a medical opinion can be no better than 
the facts alleged by the veteran, an opinion based on an 
inaccurate (and/or incomplete) factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).  In sum, the diagnosis of 
PTSD rendered by Dr. P. is not probative.

The Board accepts the December 2005 and December 2006 VA 
examinations and opinions as being the most probative medical 
evidence on the subject, as such were based on a review of 
all historical records and a thorough examination, and 
contain detailed rationale for the medical conclusions.  See 
Boggs v. West, 11 Vet. App. 334 (1998).  Likewise, the 
February 2007 VA examination report contains a thorough 
review of all historical records, to include the prior VA 
examination reports and VA outpatient treatment records, and 
contains detailed rationale for the medical conclusions.  See 
id.  Given the depth of the examination reports, and the fact 
that such were based on a review of the applicable record, 
the Board finds that they are more probative and material to 
the veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  The VA examiners expressly found that the criteria 
for a diagnosis of PTSD had not been met based on the claimed 
in-service stressors.  Because a diagnosis of PTSD is 
required, as is a link between symptoms and an in-service 
stressor, entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.304(f).

The preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


